Citation Nr: 1403921	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for end stage renal failure, to include as due to Agent Orange.

2.  Entitlement to service connection for a disability manifested by fatigue, to include on a secondary basis.

3.  Entitlement to service connection for high blood pressure, to include on a secondary basis.

4.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Lisa J. McNair-Palmer, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  A March 2010 rating decision denied service connection for end stage renal failure, fatigue and high blood pressure.  A July 2012 rating decision granted service connection for ischemic heart disease, rated 30 percent, effective January 31, 2012.  

In July 2012, the RO issued a statement of the case (SOC) addressing the issue of service connection for posttraumatic stress disorder.  The Veteran did not perfect an appeal in the matter by submitting a substantive appeal.  Therefore, it is not before the Board.

The matter of the rating for ischemic heart disease is being REMANDED to the VARO.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's end stage renal failure was not manifested in, and is not shown to be related to, his service, to include as due to exposure to Agent Orange.

2.  High blood pressure was first manifested many years after service, and is not shown to be related to the Veteran's service or to have been caused or aggravated by his ischemic heart disease and/or chest and right leg scars.

3.  Any disability manifested by fatigue is not shown to be related to the Veteran's service or to have been caused or aggravated by his service connected ischemic heart disease and/or chest and right leg scars.


CONCLUSIONS OF LAW

1.  Service connection for end stage renal failure is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for high blood pressure, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  3.310 (2013).

3.  Service connection for a disability manifested by fatigue, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Letters in November 2009 and February 2010 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he is responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records are also associated with the record.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of any disability being considered in this decision.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a disability that a claimed disability may be related to service or to a service-connected disability.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited by his attorney and the undersigned at the hearing before the undersigned in February 2013 focused on the elements necessary to substantiate the current appellate claim; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning kidney disease, a disability manifested by fatigue, and/or high blood pressure.  On March 1971 service separation examination, the genitourinary and vascular systems were evaluated as normal.  Blood pressure was 120/70.  

Private medical records show the Veteran was seen in July 1998, when it was noted he had progressive renal failure secondary to glomerulonephritis.  His past medical history was remarkable for chronic renal disease and hypertension.  When seen in September 1998, it was noted his primary disease was chronic glomerulonephritis of five years duration.  In April 1999, it was noted that he was found to have hypertension and renal failure approximately five years earlier.  In April 1999, he underwent a kidney transplant at a private hospital.  In February 2002, it was noted that the veteran had hypertension and hereditary nephritis diagnosed at about age 47.  He said he felt much better following the transplant, but still complained of fatigue.  

A January 2002 VA outpatient treatment record shows the Veteran apparently had familial glomerulonephritis, as his father died of renal failure at the age of 39, and his sister required a transplant in her 40's.  

SSA records show that the Veteran underwent a psychological evaluation in July 2003.  He stated he had low stamina.  In September 2003, a private physician noted that the Veteran had complaints of fatigue.  The impression was complaints of fatigue, weakness and low stamina, status post renal transplant and hypertension.

In a December 2009 statement, R. Kaul, M.D. reported he had treated the Veteran since 1997 for problems of high blood pressure and fatigue.  He was found to be in kidney failure.  Dr. Kaul stated the etiology of the kidney failure was unknown, and that it was possible it was related to Agent Orange exposure.  He added it was difficult, if not impossible, to attribute it to that since there are no pathognomic features related to Agent Orange disease.  

In December 2009, a nurse related she had worked for many years for a physician, and that she recalled the Veteran was a patient.  She stated the physician monitored a gradual increase in fatigue and blood pressure, which was treated with medication.  She added the physician referred the Veteran to a kidney specialist in 1996, who found his kidneys were failing.  The nurse noted the physician's records had been destroyed.

A VA Agent Orange registry examination in April 2011 shows an assessment of hypertension, diagnosed in the late 1970's.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are:  Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  (VA recently its regulation regarding acute and subacute peripheral neuropathy, but the revisions have no applicability in this case, as such diagnosis is not shown.)

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

Service connection is in effect for ischemic heart disease, rated 30 percent, and for scars of the chest and right leg, rated 0 percent.  

The Board acknowledges the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, the Veteran's kidney disease, namely glomerulonephritis, has not been presumptively linked to exposure to Agent Orange.  

The Board may, nevertheless, grant service connection for glomerulonephritis if it is affirmatively shown to be related to service/disease or injury therein.  The Board acknowledges the statement from Dr. Kaul that it was possible the Veteran's kidney disease is related to exposure to Agent Orange.  This comment, however, does not demonstrate there is any causal relationship between the Veteran's kidney disease and service.  It certainly does not establish that it is at least as likely as not due to service, to include exposure to Agent Orange therein.  It is significant to point out that Dr. Kaul, in the same December 2009 statement, contradicted himself by adding it was "difficult if not impossible" to attribute the Veteran's kidney disease to Agent Orange.  This negates the suggestion of a possible relationship between Agent Orange and the Veteran's kidney disease.  

During the hearing before the undersigned in February 2013, the Veteran provided testimony regarding a new theory of entitlement for his claim.  He testified his kidney disease was due to his exposure to jet fuel in service.  He alleged he was directed by his commanding officer to use jet fuel as a stain for painting.  He claimed he provided security at a chopper base and that he had no problems obtaining the fuel.  He was advised that corroboration of his exposure to jet fuel was required.  The Board notes the Veteran was an infantryman, (and exposure to jet fuel is not normally consistent with the circumstances of such service), and has not provided corroborating evidence of his exposure to jet fuel, despite being afforded opportunity to do so.  The Board is unaware of any avenue of development for the Board to undertake on its own to corroborate such allegation of exposure to jet fuel.  The Board finds the Veteran's testimony regarding exposure to jet fuel standing alone to be self-serving and not credible.  Notably, he also has not furnished any competent evidence indicating that his nephritis may be related to such exposure.  

The Veteran's assertions that his kidney disease is related to service, to include as due to exposure to Agent Orange therein, are not competent evidence in these matters.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a specific kidney disorder fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the evidence of record establishes that the Veteran's nephritis became manifest many years after, and is not shown to be related to, his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for end stage renal failure.

With respect to the Veteran's claims for service connection for hypertension and a disability manifested by fatigue, there is no clinical evidence of either disorder during service or for many years thereafter, and the Veteran does not contend otherwise.  His proposed theory of entitlement is that such are secondary to renal failure.  Since service connection for renal failure is denied, this secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

Service connection for end stage renal failure, to include as due to Agent Orange exposure, is denied.

Service connection for high blood pressure (claimed as secondary to end stage renal disease) is denied.

Service connection for a disability manifested by fatigue (claimed as secondary to end stage renal disease) is denied.


REMAND

At the February 2013 hearing, the Veteran testified that he is receiving treatment for his ischemic heart disease at a VA facility.  He indicated he goes to cardiac rehabilitation.  It does not appear that all records of such treatment have been associated with the record. 

A myocardial perfusion study at a private facility in January 2012 revealed that resting left ventricular fraction was estimated at 55 percent.  

On May 2012 VA examination, it was noted that a diagnostic exercise test was not conducted.  It was noted that the METs level was greater than 5-7.  METs testing is required in most circumstances.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received, for ischemic heart disease since 2012, and to submit VA Forms 21-4142 for any (and each) private provider.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his ischemic heart disease.  All appropriate testing, to include METs testing, should be performed (or, if such testing is medically contraindicated, it should be so noted, with explanation, and the examiner should provide a METs estimate, with explanation).  The record must be reviewed by the examiner in conjunction with the examination.  The examiner should explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the claim for increase.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


